391 F.2d 933
In the Matter of the MARYLAND PETITION COMMITTEE et al., Appellants,v.Lyndon B. JOHNSON, President of the United States, et al., Appellees.
No. 11841.
United States Court of Appeals Fourth Circuit.
March 21, 1968.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Chief District Judge.
George Washington Williams, Baltimore, Md., on brief for appellants.
Alan S. Rosenthal and Richard S. Salzman, Attorneys, Department of Justice, on motion for appellees.
Before BRYAN and CRAVEN, Circuit Judges, and RUSSELL, District Judge.
PER CURIAM:


1
Upon consideration of appellees' motion to affirm the judgment of the District Court, 265 F. Supp. 823 (D.Md.1967), it is


2
Ordered by the court that appellees' motion to affirm is granted and that the judgment of the District Court now on appeal is affirmed.


3
Affirmed.